DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hook et al. (US PAT 9,009,638), hereinafter Hook, and further in view of Cohen et al. (US PUB 2010/0141948), hereinafter Cohen.

With respect to claim 1, Hook discloses an analysis method for a semiconductor device for analyzing a plurality of process parameters for manufacturing a fin field effect transistor (See Col. 1, 
With respect to claim 2, the combination of Hook and Cohen discloses the analysis method of claim 1, wherein performing the sensitivity analysis further comprises: calculating a covariance of each of the process parameter models (See paragraphs [0087], [0088] and [0090] of Cohen); and calculating a correlation coefficient of each of the process parameter models based on the covariance (See paragraphs [0087], [0088] and [0090] of Cohen).
With respect to claim 3, the combination of Hook and Cohen discloses the analysis method of claim 2, wherein extracting the plurality of key process parameter models further comprises: extracting from the plurality of process parameter models a process parameter model whose absolute value of the correlation coefficient is greater than a preset threshold as a key process parameter model (See paragraphs [0082], [0084] and [0101] of Cohen).
With respect to claim 4, the combination of Hook and Cohen discloses the analysis method of claim 2, wherein the performing the data mining further comprises: performing the data mining based 
With respect to claim 5, the combination of Hook and Cohen discloses the analysis method of claim 4, wherein performing the data mining based on correlation coefficients of the plurality of key process parameter models further comprises: establishing a correlation coefficient matrix of the plurality of key process parameter models by using the correlation coefficients of the plurality of key process parameter models as matrix elements; and determining the correlations among the key process parameters based on the correlation coefficient matrix (See paragraphs [0087], [0088] and [0090] of Cohen).
With respect to claim 6, the combination of Hook and Cohen discloses the analysis method of claim 5, wherein determining the correlations among the key process parameters based on the correlation coefficient matrix further comprises: performing agglomerative hierarchical clustering based on the correlation coefficient matrix (See paragraphs [0087], [0088] and [0090] of Cohen).
With respect to claim 7, the combination of Hook and Cohen discloses the analysis method of claim 5, wherein the correlation coefficient is a Pearson correlation coefficient, and the correlation coefficient matrix is a Pearson correlation coefficient matrix (See paragraphs [0087], [0088] and [0090] of Cohen).
With respect to claim 8, the combination of Hook and Cohen discloses the analysis method of claim 1, wherein establishing the plurality of process parameter models further comprises: obtaining a plurality of specific values for each of the process parameters; and establishing the plurality of process parameter models based on the plurality of process parameters and respective corresponding plurality of specific values (See paragraphs [0087], [0088] and [0090] of Cohen).
With respect to claim 9, the combination of Hook and Cohen discloses the analysis method of claim 1, wherein the analysis method further comprises: determining source process parameters based 
With respect to claim 10, the combination of Hook and Cohen discloses a computer apparatus comprising a memory (See [12A] in figure 1 of Cohen), a processor (See [12B] in figure 1 of Cohen) and a computer program stored on the memory and operable on the processor, wherein the processor executes the computer program to perform the steps of the analysis method according to claim 1 (See paragraphs [0058] and [0116] of Cohen).
With respect to claim 11, the combination of Hook and Cohen discloses a computer readable storage medium having stored there on a computer program, wherein the computer program is executed by a processor to perform the steps of the analysis method according to claim 1 (See paragraphs [0058] and [0116] of Cohen).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2015/0276850 discloses a method of characterizing and modeling leakage statistics and threshold voltage for ensemble devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858